Bell, Justice.
John Chapman, Jr., shot the victim, his neighbor, with a .38 caliber pistol. The victim died. Chapman was convicted of malice murder and was sentenced to life imprisonment.1
The sole enumeration of error is that the evidence is insufficient to support the verdict. We find that the evidence is sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The victim was killed on February 3, 1986. The indictment was filed on April 14,1986. The appellant was convicted and sentenced on November 12, 1986. No motion for new trial was filed. On December 12, 1986, Chapman filed a notice of appeal. The transcript was filed on January 12, 1987. The record was docketed in this court on January 29, 1987. On March 13, 1987, the case was submitted for decision.